Fourth Court of Appeals
                                         San Antonio, Texas
                                             October 20, 2015

                                           No. 04-15-00439-CR



                                         Christopher J. PADILLA,
                                                 Appellant

                                                    v.
                                                The State s
                                           The STATE of Texas,
                                                 Appellee

                        From the 399th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2013CR4827
                                 Honorable Ray Olivarri, Judge Presiding

                                                 ORDER
               The Appellant’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
      is this date GRANTED. Time is extended to November 18, 2015.

                                                            PER CURIAM
      ATTESTED TO:        ____________________________
                          KEITH E. HOTTLE
                          CLERK OF COURT




cc:              Dayna L. Jones                               Nicolas A. LaHood
                 1800 McCullough Ave                          District Attorney, Bexar County
                 San Antonio, TX 78212                        101 W. Nueva, Suite 370
                                                              San Antonio, TX 78205